

114 HR 6472 IH: Teachers and Parents at the Table Act
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6472IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Miss Rice of New York (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to establish a Volunteer Teacher
			 Advisory Committee and a Volunteer Parents and Families Advisory
			 Committee.
	
 1.Short titleThis Act may be cited as the Teachers and Parents at the Table Act. 2.Volunteer teacher advisory committeeThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after section 1004 (20 U.S.C. 6304) the following:
			
				1005.Volunteer Teacher Advisory Committee
 (a)FindingsThe Congress finds as follows: (1)Expert teachers offer an important resource to policymakers as they can bring their expertise and perspective from the classroom to inform policy so that positive outcomes for all students will be maximized.
 (2)State Teachers of the Year represent a valuable resource with a body of expert knowledge and skill about instructional practice, 21st century learning, and school functioning that can be infused into policymaking to promote better outcomes for prekindergarten, elementary, and secondary students.
 (3)State Teachers of the Year have been selected by their communities and States as models of their profession and represent every State in the Nation and every discipline and grade level.
 (b)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Volunteer Teacher Advisory Committee (referred to in this section as the Committee).
 (c)DutyThe duty of the Committee shall be to monitor the effects of this Act, on the ground and in classrooms.
					(d)Membership
 (1)In generalThe membership of the Committee shall consist of 10 teachers employed in a public elementary school and 10 teachers employed in a public secondary school who—
 (A)are past or present finalists or State Teachers of the Year, or are nominated from organizations representing teachers and have demonstrated similar evidence of expertise;
 (B)have experience working with policy development; (C)have a demonstrated history of working as a teacher leader in the policy arena; and
 (D)have submitted an application to the Secretary to serve on the Committee. (2)List; appointmentThe Secretary shall compile a list of teachers submitting applications under paragraph (1)(D). The members of the Committee shall be appointed as follows:
 (A)The Secretary shall appoint 4 teachers from the list. (B)The Majority Leader of the Senate shall appoint 4 teachers from the list.
 (C)The Minority Leader of the Senate shall appoint 4 teachers from the list. (D)The Speaker of the House of Representatives shall appoint 4 teachers from the list.
 (E)The Minority Leader of the House of Representatives shall appoint 4 teachers from the list. (3)Special requirements (A)Finalists or State Teachers of the YearNot less than half of the members of the Committee shall be past or present finalists or State Teachers of the Year.
 (B)Representation requirementThe members of the Committee shall represent the diversity of the teaching workforce from multiple geographic, grade level, and specialty areas.
 (4)TermEach member of the Committee shall serve on the Committee for a 3-year staggered term. (e)Annual report (1)In generalThe Committee shall submit to Congress and the Secretary—
 (A)on an annual basis, a report on the monitoring carried out under subsection (c); and (B)on a quarterly basis, updates on such monitoring.
 (2)Contents of reportThe report submitted under paragraph (1) shall include, at a minimum, the following: (A)The effects of this Act on the teaching profession.
 (B)The effects of this Act on schools and classrooms. (C)The effects of this Act on students, families, and communities.
 (D)Recommendations for strengthening policy and policy implementation in order to meet the goals of the Act.
 (f)Additional requirementsThe following additional requirements shall apply to the Committee: (1)The Committee shall meet in person at least once per year for deliberation, with all travel expenses paid for by the Secretary.
 (2)The Committee shall be available for consultation with officials at the Department and the authorizing Committees of Congress regarding the impact of this Act on students, families, and the teaching profession.
 (g)DefinitionIn this section, the term State Teacher of the Year means any person who has been recognized as a State Teacher of the Year by the Council of Chief State School Officers.
 (h)Authorization of fundsOf the amounts appropriated to, and available at the discretion of, the Secretary for programmatic and administrative expenditures for fiscal years 2017 through 2021, a total of $500,000 shall be used to establish and carry out the functions of the Committee established under this section..
 3.Volunteer Parents and Families Advisory CommitteeThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by section 2 of this Act, is further amended by inserting after section 1005 (as added by such section 2) the following:
			
				1006.Volunteer Parents and Families Advisory Committee
 (a)FindingsThe Congress finds the following: (1)Parents and families have a major influence on their children’s achievement in school and throughout life.
 (2)Parents and family members offer an important resource to policymakers as they provide a unique perspective as consumers of our Nation’s public schools.
 (3)All parents and family members—regardless of income, education, or cultural background— are involved in their child’s learning and want their child to reach their fullest potential.
 (b)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Volunteer Parents and Families Advisory Committee (referred to in this section as the Committee).
 (c)Duties and focusThe duty of the Committee shall be to monitor the effects of this Act on children and families, and review and analyze implementation of State and local parent and family engagement policies, school-parent compacts, and other family engagement activities described in section 1116 and part E of title IV.
					(d)Membership
 (1)In generalThe membership of the Committee shall consist of 10 parents or family members of children enrolled in a public elementary school and 10 parents or family members of children enrolled in a public secondary school who—
 (A)have a demonstrated history of parental involvement and family engagement in schools; and (B)have submitted an application to the Secretary to serve on the Committee.
 (2)List; AppointmentThe Secretary shall compile a list of parents and family members submitting applications under paragraph (1)(B). The members of the Committee shall be appointed as follows:
 (A)The Secretary shall appoint 4 parents or family members from the list. (B)The Majority Leader of the Senate shall appoint 4 parents or family members from the list.
 (C)The Minority Leader of the Senate shall appoint 4 parents or family members from the list. (D)The Speaker of the House of Representatives shall appoint 4 parents or family members from the list.
 (E)The Minority Leader of the House of Representatives shall appoint 4 parents or family members from the list.
							(3)Representation requirement
 (A)In generalThe members of the Committee shall represent multiple geographic areas and a diversity of students, and shall include at least one parent or family member representing each of the following student groups:
 (i)Economically disadvantaged students. (ii)Students from major racial and ethnic groups.
 (iii)Children with disabilities. (iv)English learners.
 (B)Special considerationConsideration should also be given to representation of students’ gender identity and migrant status in the appointment of members of the Committee.
 (4)Research advisorsThe Secretary may appoint not more than 5 research advisors to the Committee, such as researchers, practitioners or representatives from national nonprofit organizations with expertise in family engagement in education, to make data-driven recommendations regarding family engagement in education metrics.
 (5)TermEach member of the Committee shall serve on the Committee for a 3-year staggered term. (e)Annual report (1)In generalThe Committee shall submit to Congress and the Secretary—
 (A)on an annual basis, a report and policy recommendations on the review and analysis carried out under subsection (c); and
 (B)on a quarterly basis, updates on such review and analysis. (2)Contents of reportThe report submitted under paragraph (1) shall include, at a minimum, the following:
 (A)The effects of this Act on students, families, and communities. (B)The effects of this Act on parental involvement and family engagement in education, including schools and classrooms.
 (C)Direction for State education authorities and local education authorities for implementing written family engagement policies under section 1116 and part E of title IV.
 (D)Recommendations for strengthening policy and policy implementation in order to meet the goals of the Act.
 (f)DefinitionsIn this section: (1)The term family engagement means a shared responsibility of families and schools for student success—
 (A)in which schools and community-based organizations are committed to reaching out to engage families in meaningful ways and families are committed actively to support their children’s learning and development;
 (B)that is continuous from birth through young adulthood; and (C)that reinforces learning that takes place in the home, school, and community.
 (2)The term parental involvement means the participation of parents or family members in regular, two-way, and meaningful communication involving student academic learning and other school activities, including ensuring—
 (A)that parents or family members play an integral role in assisting their child’s learning; (B)that parents or family members are encouraged to be actively involved in their child’s education at school;
 (C)that parents or family members are full partners in their child’s education and are included, as appropriate, in decisionmaking and on advisory committees to assist in the education of their child; and
 (D)the carrying out of other activities, such as those described in section 1116. (g)Authorization of fundsOf the amounts appropriated to, and available at the discretion of, the Secretary for programmatic and administrative expenditures for fiscal years 2017 through 2021, a total of $500,000 shall be used to establish and carry out the functions of the Committee established under this section..
		